IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


TARA MELVILLE, AS ADMINSTRATRIX OF : No. 150 EAL 2022
THE ESTATE OF CURTIS L. MELVILLE, III :
AND ON HER OWN BEHALF                 :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
           v.                         :
                                      :
                                      :
TEMUR DAVRONOV, ECO TRUCKING,         :
LLC, TOTAL QUALITY LOGISTICS, LLC,    :
COIM USA, INC.                        :
                                      :
                                      :
PETITION OF: TOTAL QUALITY            :
LOGISTICS, LLC                        :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of December, 2022, the Petition for Allowance of Appeal

is DENIED.